             Case 3:19-cv-01233 Document 1 Filed 03/14/19 Page 1 of 9



                       UNITED STATES DISTRICT COURT
                             DISTRICT OF PUERTO RICO
_________________________________________
                                           :
UNITED STATES OF AMERICA,                  :
                                           :
                  Plaintiff,               :
                                           :
    v.                                     :    Civil No. ____________
                                           :
MORA DEVELOPMENT CORPORATION               :
and MORA DEVELOPMENT, S.E.,                :    COMPLAINT
                                           :
                  Defendants.              :
_________________________________________ :


       The United States of America (“United States”), by the authority of the Attorney General

of the United States, acting on behalf of the Administrator of the United States Environmental

Protection Agency (“EPA”), alleges as follows:

                                  NATURE OF THE ACTION

       1.      This civil action is brought against Mora Development Corporation (“MDC”) and

Mora Development, S.E. (“MDSE”) (“Defendants”) pursuant to Sections 309(b) and (d) of the

Clean Water Act (“Act”), 33 U.S.C. §§ 1319(b) and (d), for civil penalties arising from their

illegal discharges of pollutants to waters of the United States in violation of Section 301 of the

Act, 33 U.S.C. § 1311.

       2.      Defendants are two affiliated real estate development companies. They built two

housing developments, the Las Cascadas II residential development (“Cascadas”) in Toa Alta,

Puerto Rico, and the Villas de Montecielo residential development (“Montecielo”) in Guaynabo,

Puerto Rico. The Defendants built sewage collection systems for the developments but did not

connect those systems to the Puerto Rico Aqueduct and Sewer Authority’s (“PRASA’s”)

municipal sewage collection system. Instead, from 2007 to 2013, MDC discharged raw sewage
              Case 3:19-cv-01233 Document 1 Filed 03/14/19 Page 2 of 9



from the Cascadas sewage collection system into the local municipal storm water system, which

then flowed into a water of the United States. From 2009 to 2013, MDSE and MDC also

discharged raw sewage from the Montecielo sewage collection system into an unnamed creek

that is a water of the United States.

                                 JURISDICTION AND VENUE

        3.     This Court has jurisdiction over the subject matter of this action and the parties

pursuant to Sections 309(b) and (d) of the Act, 33 U.S.C. §§ 1319(b) and (d), and pursuant to

28 U.S.C. §§ 1331, 1345 and 1355.

        4.     Venue is proper in the District of Puerto Rico pursuant to Section 309(b) of the

Act, 33 U.S.C. § 1319(b), and 28 U.S.C. §§ 1391(b) and 1395, because the violations occurred in

this district, and because the Defendants reside and have their principal places of business in this

district.

                                         THE PARTIES

        5.     Plaintiff is the United States of America on behalf of the Administrator of the

EPA.

        6.     Defendant MDC is a Puerto Rico corporation with its principal business office at

680 Cesar Gonzalez Street, San Juan, Puerto Rico. MDC is a “person” as defined by

Section 502(5) of the Act, 33 U.S.C. § 1362(5).

        7.     Defendant MDSE is a “special partnership” formed under Puerto Rico law with

its principal business office at 680 Cesar Gonzalez Street, San Juan, Puerto Rico. MDSE is a

“person” as defined by Section 502(5) of the Act, 33 U.S.C. § 1362(5).




                                                  2
               Case 3:19-cv-01233 Document 1 Filed 03/14/19 Page 3 of 9



                    STATUTORY AND REGULATORY BACKGROUND

       8.       Section 301(a) of the Act prohibits the discharge of any pollutant by any person to

navigable waters except as permitted by the Act and the regulations thereunder. 33 U.S.C.

§ 1311(a).

       9.       Section 502(12) of the Act, 33 U.S.C. § 1362(12), defines the term “discharge of

a pollutant” to mean, among other things, “any addition of any pollutant to navigable waters

from any point source …”

       10.      Section 502(14) of the Act, 33 U.S.C. § 1362(14), defines the term “point source”

as “any discernible, confined and discrete conveyance, including, but not limited to, any pipe,

ditch, channel, tunnel, conduit, well, or discrete fissure from which pollutants may be

discharged.”

       11.      Section 502(6) of the Act, 33 U.S.C. § 1362(6), defines the term “pollutant” to

include, among other things, sewage.

       12.      Section 502(7) of the Act, 33 U.S.C. § 1362(7), defines the term “navigable

waters” as “waters of the United States, including the territorial seas.” “Waters of the United

States” has been further defined to include, among other things, waters which are currently used,

were used in the past, or may be susceptible to use in interstate or foreign commerce; interstate

waters; and tributaries of such waters. 40 C.F.R. § 122.2.

       13.      Section 309(b) of the Act, 33 U.S.C. § 1319(b), authorizes the Administrator to

commence a civil action for appropriate relief when any person violates Section 301 of the Act.

       14.      Section 309(d) of the Act, 33 U.S.C. § 1319(d), provides that any person who

violates, among other things, Section 301 of the Act shall be subject to a civil penalty of up to

$25,000 per day for each violation.



                                                 3
             Case 3:19-cv-01233 Document 1 Filed 03/14/19 Page 4 of 9



       15.     Pursuant to the Federal Civil Penalties Inflation Adjustment Act of 1990

(28 U.S.C. § 2641 note: Pub. L. 101-410, enacted October 5, 1990; 104 Stat. 890), as amended

by the Debt Collection Improvements Act of 1996 (31 U.S.C. § 3701 note: Pub. L. 101-134,

enacted April 26, 1996, 110 Stat. 1321), EPA promulgated the Civil Monetary Penalty Inflation

Adjustment Rule. Under that rule, EPA may seek civil penalties of up to $32,500 per day for

each violation occurring from March 15, 2004 through January 12, 2009, and of up to $37,500

per day for each violation occurring after January 12, 2009.

                                   GENERAL ALLEGATIONS

                                            Cascadas

       16.     Cascadas is a development of about 85 single family homes located at State

Road 828, Km. 18.25, Bucarabones Ward, in the municipality of Toa Alta, Puerto Rico.

       17.     MDC sold homes at Cascadas from 2007 through March 20, 2013.

       18.     During this time period, the development had a sewage collection system, which

was owned and operated by MDC. The sewage collection system terminated at a sanitary

manhole, and sewage accumulated there.

       19.     On or about October 31, 2007, MDC installed a pipe from the Cascadas manhole

to an adjacent storm drain that was a part of the Toa Alta municipal storm water system (Toa

Alta MS4).

       20.     The Toa Alta MS4 was constructed for the purpose of collecting storm water and

discharging the storm water to surface waters. Storm water originating at Cascadas enters the

Toa Alta MS4 through storm drains and then is channeled into a storm-water catch basin. From

the catch basin, the storm water discharges to a retention pond that was constructed for the

purpose of collecting sediment from the storm water. Upon reaching the retention pond, the



                                                 4
               Case 3:19-cv-01233 Document 1 Filed 03/14/19 Page 5 of 9



storm water discharges through a 42-inch underground pipe into Quilan Creek. The storm drains,

the catch basin, the pipe to the retention pond, the retention pond, and the 42-inch underground

pipe all are components of the Toa Alta MS4.

       21.      The connecting pipe that MDC installed was buried under the pavement and it

discharged into the adjacent storm drain at a point below the storm drain grate.

       22.      Sewage accumulating in the Cascadas manhole then flowed directly into the Toa

Alta MS4.

       23.      Like the storm water for which the Toa Alta MS4 was constructed, sewage from

the Cascadas manhole passed through the Toa Alta MS4, eventually flowing into Quilan Creek.

       24.      Specifically, sewage that accumulated in the Cascadas manhole flowed via

MDC’s connecting pipe into the storm drain, then into the catch basin, then through a pipe that

discharged to the retention pond, then through the 42-inch underground pipe and finally into

Quilan Creek.

       25.      Quilan Creek is a tributary of the Bucarabones River that flows year-round and

has a bed and banks and ordinary high water mark. The Bucarabones River flows into the La

Plata River.

       26.      MDC never received any permit to discharge sewage at Cascadas.

       27.      MDC connected the Cascadas sewage collection system to the PRASA system on

or about March 20, 2013. PRASA then became the operator of the Cascadas sewage collection

system. Since then, improper sewage discharges at Cascadas have ceased.

                                           Montecielo

       28.      Montecielo is a development of single family homes located at State Road 833,

Km. 8.8, Santa Rosa III Ward, in the municipality of Guaynabo.



                                                 5
             Case 3:19-cv-01233 Document 1 Filed 03/14/19 Page 6 of 9



       29.     Both MDSE and MDC developed Montecielo. The Defendants originally

intended to build 883 homes there but only constructed 24 homes.

       30.     The Defendants sold 16 of the homes from 2009 through 2013.

       31.     MDC and MDSE were the owners and MDSE was the operator of the Montecielo

sewage collection system.

       32.     At all times relevant to this complaint, the Montecielo sewage collection system

terminated at a manhole which was, in turn, connected via a plastic (PVC) pipe to an

underground storage tank.

       33.     The plastic pipe includes a “Y” connector at the end, with the downward leg of

the Y directing sewage into an opening at the top of the storage tank, and the horizontal leg of

the Y directing sewage past the tank onto the adjacent ground.

       34.     Commencing when the Montecielo development was first occupied on

September 10, 2009, sewage regularly discharged onto the ground from both the horizontal leg

of the Y pipe and from the storage tank. This sewage flowed into a nearby ditch, and then

flowed into a nearby unnamed creek.

       35.     The unnamed creek is a tributary of the Bayamón River that flows year-round and

has a bed and banks and ordinary high water mark.

       36.     MDC and MDSE never received any permit to discharge sewage at Montecielo.

       37.     On June 28, 2013, EPA issued an administrative compliance order directing the

Defendants to, among other things, cease discharging sewage into the unnamed creek. On or

about July 18, 2013, the Defendants routed the sewage into a different sewage collection tank

and the illegal discharges to the unnamed creek ceased.




                                                 6
             Case 3:19-cv-01233 Document 1 Filed 03/14/19 Page 7 of 9



                                     CLAIM FOR RELIEF

       38.     Paragraphs 1 through 37 are realleged and incorporated herein.

       39.     The sewage MDC and MDSE discharged from the Cascadas and Montecielo

sewage collection systems is a pollutant, as defined by Section 502(6) of the Act, 33 U.S.C.

§ 1362(6).

       40.     The Cascadas and Montecielo sewage collection systems are point sources as

defined by Section 502(14) of the Act, 33 U.S.C. § 1362(14).

       41.     Both Quilan Creek and the unnamed creek near Montecielo are “navigable

waters” within the meaning of Section 502(7) of the Act, 33 U.S.C. § 1362(7).

       42.     MDC violated Section 301 of the Act, 33 U.S.C. § 1311(a) by discharging a

pollutant, namely sewage, from a point source, namely the Cascadas sewage treatment system,

into a navigable water, namely Quilan Creek.

       43.     MDC and MDSE violated Section 301 of the Act, 33 U.S.C. § 1311(a), by

discharging a pollutant, namely sewage, from a point source, namely the Montecielo sewage

treatment system, into a navigable water, namely the unnamed creek near Montecielo.

       44.     MDC is liable for civil penalties for each violation of Section 301 of the Act,

33 U.S.C. § 1311(a), at Cascadas.

       45.     MDC and MDSE are liable for civil penalties for each violation of Section 301 of

the Act, 33 U.S.C. § 1311(a), at Montecielo.

                                       RELIEF SOUGHT

       WHEREFORE, Plaintiff, the United States of America, respectfully requests that the

Court grant the following relief:




                                                 7
             Case 3:19-cv-01233 Document 1 Filed 03/14/19 Page 8 of 9



       1.      Order that MDC be assessed, pursuant to Section 309(d) of the Act, 33 U.S.C.

§ 1319(d), civil penalties of up to $32,500 per day for each violation of the Act at Cascadas

occurring after March 15, 2004 through January 12, 2009, and up to $37,500 per day for each

violation of the Act at Cascadas occurring after January 12, 2009;

       2.      Order that Defendants be assessed, pursuant to Section 309(d) of the Act,

33 U.S.C. § 1319(d), civil penalties of up to $32,500 per day for each violation of the Act at

Montecielo occurring from March 15, 2004 through January 12, 2009, and up to $37,500 per day

for each violation of the Act at Montecielo occurring after January 12, 2009;

       3.      Award the United States its costs in this action; and

       4.      Award such other relief as the Court deems just and proper.

                                             Respectfully submitted,

                                             For the United States of America

                                             ELLEN M. MAHAN
                                             Deputy Section Chief
                                             United States Department of Justice
                                             Environment and Natural Resources Division
                                             Environmental Enforcement Section


March 14, 2019                               /s/ Patrick B. Bryan
Dated                                        PATRICK B. BRYAN
                                             Trial Attorney
                                             United States Department of Justice
                                             Environment and Natural Resources Division
                                             Environmental Enforcement Section
                                             P.O. Box 7611
                                             Washington, DC 20044-7611
                                             Telephone: 202-616-8299
                                             Facsimile: 202-616-2427
                                             E-mail: Patrick.Bryan@usdoj.gov
                                             Fed Bar (PR) No. G02107




                                                 8
              Case 3:19-cv-01233 Document 1 Filed 03/14/19 Page 9 of 9




                                         ROSA E. RODRIGUEZ-VELEZ
                                         United States Attorney
                                         District of Puerto Rico

                                         HECTOR E. RAMIREZ
                                         Assistant United States Attorney
                                         District of Puerto Rico
                                         Torre Chardon, Suite 1201
                                         350 Carlos Chardón Avenue
                                         San Juan, PR 00918


Of Counsel:

HECTOR L. VÉLEZ CRUZ
Lead General Attorney
Associate Regional Counsel for Caribbean Programs
United States Environmental Protection Agency
City View Plaza II, Suite 7000
#48 Rd. 165 km 1.2
Guaynabo, PR 00968-8069
Telephone: 787-977-5850
E-mail: Velez.Hector@epa.gov

EVELYN RIVERA-OCASIO
Assistant Regional Counsel
Office of Regional Counsel – Caribbean Programs
City View Plaza II, Suite 7000
#48 Rd. 165 km 1.2
Guaynabo, PR 00968-8069
Telephone: 787-977-5859
E-mail: rivera-ocasio.evelyn@epa.gov

LOURDES BUFILL
Attorney-Advisor
Water Enforcement Division
Office of Civil Enforcement
Office of Enforcement and Compliance Assurance
United States Environmental Protection Agency
1200 Pennsylvania Ave., NW (2243A)
Washington, DC 20460
Telephone: 202-564-5128
E-mail: Bufill.Lourdes@epa.gov




                                            9
                                   Case 3:19-cv-01233 Document 1-1 Filed 03/14/19 Page 1 of 2
 JS 44 (Rev. 02/19)                                                         CIVIL COVER SHEET
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
 provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, ~s required for the use of the Clerk of Court for the
 purpose of initiating the civil docket sheet. (SEE /NSTRUCT/ONS ON NEXT PAGE OF THIS FORM.J

I. (a) PLAINTIFFS                                                                                        DEFENDANTS
 United States of America                                                                              Mora Development Corporation
                                                                                                       Mora Development SE
     (b~ County of Residence of First Listed Plaintiff                                                   County of Residence of First Listed Defendant  San Juan
                           (EXCEPTIN U.S. PLA/NTIFF CASES)                                                                      (IN U.S. PLA/NTIFFCASESONLYJ
                                                                                                         NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                 THE TRACT OF LAND INVOLVED.

     (C~ Attorneys (Frrm Name Address, and Telephone Number)                                              Attorneys (/fKnownJ
 Pairick B. Bryan, U.S. department of Justice                                                          Raul Negron-Casanovas; law firm:Dias & Negron, LLC
 601 D Street, NW                                                                                      P.O. Box 363004
 Washington, DC 20004, phone: 202-616-8299                                                             San Juan, Puerto Rico 00936-3004, phone: 787-396-3413
II. BASIS OF JURISDICTION(Placean"X"inoneaoxon/y)                                          III. CITIZENSHIP OF PRINCIPAL PARTIES (P[acean "X"in One BoxjorPlarntff
                                                                                                     (For Diversity Cases Only)                                           and One Box jor Defendant)
L~ l U.S. Government                  O 3    Federal Question                                                                 PTF       DEF                                              PTF      DEF
       Plaintiff                               (U.S. Government Not a Parry)                    Citizen of This State         O 1       O 1          Incorporated or Principal Place       O 4    O 4
                                                                                                                                                        of Business [n This State

O 2     U.S. Government               O 4 Diversity                                             Citizen of Another State       O 2       O       2   Incoiponted and Principal Place    O 5     O 5
          Defendant                         (Indicate CUrzenshrp ojParlres rn Item III)                                                                 of Business [n Another State

                                                                                                Citizen or Subject of a        O 3      O 3          Foreign Nation                     O 6     O 6

IV_ NATiiRF, nF CiiiT ivi.,,•o ~„ "r^ ;,, n~o R„r n.,~„i                                                                                 ('lick here fnr Nature of Suit Code nescrintinn~
      CONTRACT                                   TORTS                                            FORFEITURE/PENALTY                       BANKRUPTCY                   OTHER STATUTES
O   110lnsurance                       PERSONAL INJl7RY                PERSONAL INJl7RY         O 625 Drug Related Seizure         O 422 Appea128 USC 158              O 375 False Claims Act
O   120 Marine                       O 310 Airplane                  O 365 Personal Injury -          of Property 21 USC 881       O 423 Withdrawal                    O 376 Qui Tam (31 USC
O   130 Millar Act                   O 315 Auplanc Product                  Product Liability   O G90 Other                              28 USC 157                           3729(a))
O   140 Negotiable Instrument               Liability                O 367 Health Care/                                                                                O 400 State Reapportionment
Q   150 Recovery of Overpayment      O 320 Assault, Libel &                Phazmaceutical                                                                              O 410 Antitrust
        & Enforcement of Judgment           Slander                        Personal Injury                                         O 820 Copyrights                    O 430 Banks and Backing
O   151 Medicaze Act                 O 330 Federal Employers'              Product Liability                                       O 830 Patent                        O 450 Commerce
Q   152 Recovery o£ Defaulted               Liability                O 368 Asbestos Personal                                       O 835 Patent -Abbreviated           O 460 Deportation
        Student Loans                O 340 Marine                           Injury Product                                               New Drug Application          O 470 Racketeer Influenced and
        (Excludes Veterans)          O 345 Marine Product                  Liability                                               O 840 Trademark                            Cotrupt Organizations
O   153 Recovery of Overpayment             Liability                 PERSONAL PROPERTY                                                                                O 480 Consuttter Credit
        of Veteran's Benefits        O 350 Motor Vehicle             O 370 Other Fraud          Q 710 Fair Labor Standards         O   861 HIA (1395th                 O 485 Telephone Consumer
O   160 Stockholders' Suits          O 355 Motor Vehicle             O 371 Troth in Lending            Act                         O   862 Black Lucig (923)                  Protecrion Act
O   190 Other Contract                     Product Liability         O 380 Other Personal       O 720 LabodManagement              O   863 DIWC/DIWW (405(g))          O 490 Cable/Sat TV
O   195 Contract Product Liability   O 360 Other Personal                  Property Damage             Relations                   O   864 SSID Title XVI              O 850 Secunaes/Commodities/
O   196 Franchise                          Injury                    O 385 Property Daznage     Q 740 Railway Labor Act            O   865 RSI (405(g))                       Exchange
                                     O 362 Personal Injury -               Product Liability    O 751 Family and Medical                                               O 890 Other Statutory Actions
                                           Medical Mal ractice                                         Leave Act                                                       O 891 Agricultural Acts
        REAL PROPERTY                    CIVQ. RIGHTS                 PRISONER PETITIONS        O 790 Other Labor Litigation         FEDERAL TAX SUITS                 IX 893 Environmental Matters
Q   210 Land Condemnation            O 440 O[her Civil Rights          Habeas Corpus:           O 79] Employee Retirement          O 870 Taxes (U.S. Plaintiff         O 895 Freedom of Information
O   220 Foreclosure                  O 441 Voting                    O 463 Alien Detainee             Income Security Act                 or Defendant)                       Act
O   230 Rent Lease & Ejectrnent      O 442 Employment                O S IO Motions to Vacate                                      O 871 IRS—Third Party               O 896 Arbitration
O   240 Torts to Land                O 443 Housing/                         Sentence                                                      26 USC 7609                  O 899 Administrative Procedure
O   245 Tort Product Liability             Accommodations            O 530 General                                                                                            AcUReview or Appeal of
O   290 All Other Real Property      O 445 Amer. w/Disabilities -    O 535 Death Penalty              II~II1[IGRATION                                                         Agency Decision
                                           Employment                  Other:                   O 462 Naturalization Application                                       O 950 Constitutionality of
                                     O 446 Amer. w/Disabilities -    O 540 Mandamus &Other      O 465 Other Immigration                                                       State Statutes
                                           Other                     O 550 Civil Righu                Actions
                                     O 448 Education                 O 555 Prison Condition
                                                                     O 560 Civil Detainee -
                                                                            Conditions of
                                                                           Confinement
V. ORIGIN (Place an "X" rn One Box Only)
~ 1 Original              Q 2 Removed from              O 3         Remanded from          O 4 Reinstated or      Q 5 Transferred from               O 6 Multidistrict           O 8 Multidistrict
    Proceeding                State Court                           Appellate Court            Reopened               Another District                   Litigation -                Litigation -
                                                                                                                      (specfy)                           Transfer                   Direct File
                                        l:rte the U.S. Civil Statute under which you are YiLn (Do not cue jurisdictional statutes unless diversity):
                                         Clean Water Act, 33 U.S.C. Sections 125 et seq.
VI. CAUSE OF ACTION                      Brief description of cause:
                                         Environmental enforcement matter seeking civil penalties for violations of the Clean Water Act
VII.    REQUESTED IN                     ~ CHECK IF THIS IS A CLASS ACTION                        DEMAND $                                       CHECK YES only if demanded in complaint:
        COMPLAINT:                         iJNDER RULE 23, F.R.Cv.P.                                                                             NRY DEMAND:                O Yes      ~No
VIII. RELATED CASES)
     IF ANY                                 see r„sr,~~:;o„s~:
                                                                    NDGE       Cerezo                                                  DOCKET NUMBER               3:16-cr-00018-01 (CCC)
DATE                                                                      SIGNAT~3IL80 ATT       YOF-R~CORD
03/14/2019                                                            /         Yd~j~Jlt,e~~ ~                                               _

    RECEIPT #                     AMOUNT                                    APPLYING IFP                              JUDGE                                MAG. JUDGE
                              Case 3:19-cv-01233 Document 1-1 Filed 03/14/19 Page 2 of 2
 JS 44 Reverse (Rev. 02/19)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
      only the full name or standazd abbreviations. If the plaintiff or defendant is an official within a government agency, idenrify first the agency and
      then the official, giving both name and title.
  (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the fast listed plaintif~'resides at the
      time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
      condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c) Attorneys. Enter the fum name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
      in this section "(see attachment)".

II.      Jurisdiction. T'he basis of jurisdicrion is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. Incases where the U.S. is a party, the U.S. plainriffor defendant code takes
         precedence, and box 1 or 2 should be mazked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties aTe citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See SectionIIIbelow; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there aze multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriprions.

V.      Origin. Place an "X" in one of the seven boxes.
        Original Proceedings. (1) Cases which originate in the United States district courts.
        Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
        Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
        date.
        Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
        Transferred from Another District. (5) For cases h~ansferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
        multidistrict lirigarion transfers.
        Multidistrict Litigation —Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
        Section 1407.
        Multidistrict Litigation —Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master NIDL docket. PLEASE
        NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in
        statue.

VI.      Cause of Action. Report the civil statute duectly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.    Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
        Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
        Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there aze related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.


Date and Attorney Signature. Date and sign the civil cover sheet.
                      Case 3:19-cv-01233 Document 1-2 Filed 03/14/19 Page 1 of 1

                                    UNITED STATES DISTRICT COURT
                                             DISTRICT OF PUERTO RICO

                                                    CATEGORY SHEET


               You must accompany your complaint with this Category Sheet, and the Civil Cover Sheet (JS-44).



 Attorney Name (Last, First, MI):    Bryan, Patrick, B.

 USDC-PR Bar Number:         ~. 0 0~ ~ Q

 Email Address:             patrick.bryan@usdoj.gov



        Title (caption) of the Case (provide only the names of the first party on each side):

         Plaintiff:        United States of America

         Defendant:        Mora Development Corporation

2.      Indicate the category to which this case belongs:

        r Ordinary Civil Case
        r Social Security
        r Banking

        r Injunction

3.      Indicate the title and number of related cases (if any).

        United States v. Mora Development Corporation, Criminal Case Number: 3:16-cr-00018-01 (CCC)


4.      Has a prior action between the same parties and based on the same claim ever been filed before this Court?

        r Yes
        r No

5.      Is this case required to be heard and determined by a district court of three judges pursuant to 28 U.S.C. § 2284?

        r Yes

        ~ No

6.     Does this case question the constitutionality of a state statute? (See, Fed.R.Civ. P. 24)

        r Yes
        r No



Date Submitted: 3/14/19

                                                                                                                     rev. Dec. 2009

                                                       Print Form             Reset Form
                        Case 3:19-cv-01233 Document 1-3 Filed 03/14/19 Page 1 of 2

DPR MODIFIED AO 440 (Rev. 06/12) Summons in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                         District of Puerto Rico

                                                                   )
                                                                   )
                                                                   )
United States of America                                           )
                          Plaintiff(s)                             )
                                                                   )
                              v.                                           Civil Action No.
                                                                   )
                                                                   )
                                                                   )
Mora Development Corporation and Mora Development, S.E.            )
                                                                   )
                         Defendant(s)                              )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
Mora Development Corporation
680 Cesar Gonzalez Street, San Juan, Puerto Rico 00923


         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — or 90 days in a Social Security Action — you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on
the plaintiff or plaintiff’s attorney, whose name and address are:




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              FRANCES RIOS DE MORAN, ESQ.
                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                         Case 3:19-cv-01233 Document 1-3 Filed 03/14/19 Page 2 of 2


DPR MODIFIED AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

                                                    PROOF OF SERVICE
                    (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)
was received by me on (date)                                          .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
          on (date)                             , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                  , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                        ; or

               Other (specify):
                                                                                                                                        .


          My fees are $                         for travel and $                     for services, for a total of $                     .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

Additional information regarding attempted service, etc:

_______________________________________________________________________________________________
                        Case 3:19-cv-01233 Document 1-4 Filed 03/14/19 Page 1 of 2

DPR MODIFIED AO 440 (Rev. 06/12) Summons in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                         District of Puerto Rico

                                                                   )
                                                                   )
                                                                   )
United States of America                                           )
                          Plaintiff(s)                             )
                                                                   )
                              v.                                           Civil Action No.
                                                                   )
                                                                   )
                                                                   )
Mora Development Corporation and Mora Development, S.E.            )
                                                                   )
                         Defendant(s)                              )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
Mora Development, S.E.
680 Cesar Gonzalez Street, San Juan, Puerto Rico 00923


         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — or 90 days in a Social Security Action — you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on
the plaintiff or plaintiff’s attorney, whose name and address are:




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              FRANCES RIOS DE MORAN, ESQ.
                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                         Case 3:19-cv-01233 Document 1-4 Filed 03/14/19 Page 2 of 2


DPR MODIFIED AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

                                                    PROOF OF SERVICE
                    (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)
was received by me on (date)                                          .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
          on (date)                             , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                  , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                        ; or

               Other (specify):
                                                                                                                                        .


          My fees are $                         for travel and $                     for services, for a total of $                     .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

Additional information regarding attempted service, etc:

_______________________________________________________________________________________________
